United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-2646
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                               Michael Leonard

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                        Submitted: January 12, 2015
                           Filed: May 7, 2015
                               [Published]
                             ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________


PER CURIAM.
      Michael Leonard pleaded guilty to receipt of child pornography in violation of
18 U.S.C. § 2252A(a)(2). The district court1 sentenced Leonard to 240 months’
imprisonment. Leonard appeals his sentence. Having jurisdiction to consider this
appeal under 28 U.S.C. § 1291, we affirm.

                                   I. Background

       Leonard started drinking and using drugs as a teenager and has eight prior
convictions related to drugs and alcohol. In March of 2002, when he was 26 years
old, Leonard was in a car accident while driving drunk. In May of 2003, he was
again in a car accident while driving drunk. Leonard contends he sustained a
traumatic brain injury from these accidents, though he has never received treatment
for such an injury. Leonard continued to abuse drugs and alcohol after his accidents.

      In 2006, after both car accidents, Leonard began downloading child
pornography and engaging in sexual contact with children. He admitted to molesting
and raping a 13-year-old girl; and he allegedly molested another girl for
approximately four years, beginning when she was 9 or 10 years old. At the time of
Leonard’s federal sentencing on the pornography offense, a charge was pending
against him for allegedly molesting a 4-year-old boy.

       In June of 2013, Leonard was indicted for receiving child pornography. He
pleaded guilty, and at sentencing the district court determined Leonard’s total offense
level was 38 and his criminal history category was III. His advisory Guidelines range
was 292 to 365 months, but the statutory maximum sentence for his offense was 240
months pursuant to 18 U.S.C. § 2252A(b), which resulted in a Guideline sentence of
240 months. See USSG § 5G1.1(a). Leonard asked for a variance, but the court


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.

                                         -2-
denied the request and sentenced Leonard to the statutory maximum 240 months’
imprisonment. At sentencing, the district court reasoned as follows:

      The gravity of the offense—offenses—child pornography being the
      focus, but the other issues in the case, speak for themselves. The history
      and characteristics of the defendant cuts both ways because we don’t
      have an isolated event. The seriousness of the offense. Promote respect
      for the law, which somewhere along the line didn’t set in even once the
      investigation started. Provide just punishment in and of itself. Afford
      deterrence. And protect the public, along with the things that can be
      done to help Mr. Leonard.

      ...

      When I evaluate the totality of the circumstances with the focus on
      respecting the law and protecting the public and deterrence and the
      repeated nature of the conduct, it is my finding that a sentence of
      240 months satisfies the statutory purposes of sentencing.

Leonard then lodged “a procedural objection to the sentence imposed,” asserting that
the court “did not take into account Mr. Leonard’s history and characteristics,
specifically his drug and alcohol problem, the head injuries, [and] the fact that all of
these events happened after the head injuries . . . .” Following Leonard’s objection,
the district court stated as follows:

      I appreciate the observation. And if the record isn’t clear, I did consider,
      read fully, and appreciated the color photographs and all the materials
      that were put together, diagrams that explain the situation, but we
      obviously disagree on the balance of the interests and protecting the
      public and the seriousness of the offense; that the totality of the
      circumstances, I think, justify the sentence that was imposed today for
      all the reasons I previously stated, but it was not without considering
      and due regard to the arguments made by able counsel in this case.

      So sentence will be imposed as stated.

                                          -3-
                                    II. Discussion

                                A. Procedural Error

       “Procedural error includes failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to consider the
§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to
adequately explain the chosen sentence—including an explanation for any deviation
from the Guidelines range.” United States v. Scales, 735 F.3d 1048, 1051–52 (8th
Cir. 2013) (quotation omitted). Leonard asserts on appeal that the district court
procedurally erred when it failed to adequately explain the sentence imposed.
“Where an appellant objects at the district court level to a district court’s procedure
in imposing a sentence, regardless of whether the sentence imposed is inside or
outside the Guidelines range, the appellate court must review the sentence under an
abuse-of-discretion standard.” Id. at 1051 (quotation omitted).

       First, Leonard contends the district court failed to explain why the evidence
presented concerning his brain injuries was not sufficient to warrant a downward
variance. When Leonard objected at sentencing, asserting the district court had not
taken into account his “history and characteristics,” including his brain injuries, the
district court expressly stated that it had indeed considered these factors. The district
court explained that it had “read fully” the materials Leonard submitted and, despite
“the arguments made by able counsel,” disagreed with Leonard on how much weight
such factors should receive and the appropriate sentence to be imposed. Such
explanation is sufficient, and the district court did not commit procedural error.

      Next, Leonard argues the district court failed to explain why the following
Guidelines-related arguments were not sufficient to warrant a downward variance:
a within-Guidelines sentence gave Leonard no benefit for acceptance of
responsibility; a within-Guidelines sentence resulted in sentencing disparity because


                                          -4-
the specific offense characteristics in child pornography guideline provisions are no
longer “specific” when, as a practical matter, they apply in nearly all such cases; and
Guideline § 2G2.2 deserves less deference than other guideline provisions. Leonard
did not lodge this objection at sentencing, so our review is for plain error. See United
States v. Overbey 696 F.3d 702, 705 (8th Cir. 2012).

       A district court “need not specifically respond to every argument made by the
defendant . . . .” United States v. French, 719 F.3d 1002, 1007 (8th Cir. 2013)
(quotation omitted); see also United States v. Dace, 660 F.3d 1011, 1014 (8th Cir.
2011) (“District courts generally have discretion to decide whether to respond to
every argument.”). In this case, the district court read the sentencing memoranda
submitted by the parties and heard argument at the hearing on their respective
positions. When explaining the sentence, the court referred to the gravity of
Leonard’s offense and related conduct, the repeated nature of Leonard’s unlawful
behavior, and Leonard’s personal history and characteristics, which “cut[] both
ways.” The district court noted that “respect for the law . . . didn’t set in even once
the investigation [of Leonard] started.” The district court also adopted the
unobjected-to Guidelines calculation in the PSR. The district court properly took the
§ 3553(a) factors into consideration; it was also “justified in relying on ‘the
Commission’s own reasoning that a Guidelines sentence is a proper sentence.’” Dace,
660 F.3d at 1014 (quoting Rita v. United States, 551 U.S. 338, 357 (2007)). The
district court adequately explained the chosen sentence in this case.

                          B. Substantive Reasonableness

      Leonard also challenges his sentence as substantively unreasonable and
contends the district court improperly weighed the § 3553(a) factors by placing too
much weight on aggravating factors and not adequately considering arguments in
mitigation. “We review a challenge to the substantive reasonableness of a sentence



                                          -5-
for an abuse of discretion.” United States v. Luleff, 574 F.3d 566, 569 (8th Cir.
2009).

       “A sentencing court abuses its discretion when it fails to consider a relevant
factor that should have received significant weight, gives significant weight to an
improper or irrelevant factor, or considers only the appropriate factors but commits
a clear error of judgment in weighing those factors.” Id. (quotation omitted). “A
district court’s choice to assign relatively greater weight to the nature and
circumstances of the offense than to the mitigating personal characteristics of the
defendant is well within its wide latitude in weighing relevant factors.” United States
v. Farmer, 647 F.3d 1175, 1180 (8th Cir. 2011). Additionally, “when the bottom of
the guidelines range is above the statutory maximum, the statutory maximum
sentence is presumed reasonable.” United States v. Shafer, 438 F.3d 1225, 1227 (8th
Cir. 2006).

       Based on the record below, the district court properly considered the § 3553(a)
factors in sentencing Leonard. The district court need not thoroughly discuss every
§ 3553(a) factor; rather, a district court must make it clear on the record that it has
considered the factors in making a decision as to the appropriate sentence. Farmer,
647 F.3d at 1178–79. Leonard argues the district court abused its discretion by
giving weight only to aggravating factors and not to any mitigating factors. As we
have concluded, however, the district court expressly addressed Leonard’s mitigating
factors, in particular that his brain injuries may have played a role in his unlawful
behavior. The district court has wide discretion when determining an appropriate
sentence, and it did not abuse that discretion when imposing the sentence in this case.

                                  III. Conclusion

      For the reasons above, we affirm Leonard’s sentence.
                      ______________________________

                                         -6-